DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: an amendment filed on 5/26/2022.

Response to Arguments
• Applicant’s arguments, see pages 8-10, filed 5/26/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The cited prior art rejection of said claims under 35 U.S.C. 102(a)(2) has been withdrawn. 

Allowable Subject Matter
• Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The cited prior arts of record along with the updated prior arts searches fail to yield any references (e.g. either singularly or combination of references) that teaches and/or suggest “the automated review system comprising a customized optical character recognition (OCR) module for processing documents of a first type and an OCR module for processing documents of a second type; and determining, by the automated review system, that the legal document is of the first type, and in response: converting, by the customized OCR module, the legal document to a set of images, extracting, by the customized OCR module, text data from one or more images in the set of images ..., for each sub-set of text data, determining a clause from a set of clauses that the sub-set of text data is associated with, selecting a machine learning (ML) model from a set of ML models, the ML model being specific to the clause, and receiving a prediction from the ML model” as cited in claim1. The same also applies to claims 8 and 15 due to similar claimed features/limitations as cited in claim 1. 
---Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIERRY L PHAM/Primary Examiner, Art Unit 2674